Citation Nr: 0737480	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-40 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial rating in excess of zero percent 
disabling for a herniated disc of the cervical spine.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
August 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA), which 
granted service connection for herniated disc as zero percent 
disabling effective August 31, 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her service-connected herniated 
disc of the cervical spine should receive a higher rating 
because of her pain and range of motion.  She contends that 
she underwent a cervical discectomy and fusion by R. 
Narotsky, M.D., of the Central Wyoming Neurosurgery in 
January 2005 and that her condition has worsened since the 
surgery.  She also asserts that a post operation x-ray, in 
July 2005, reveals that her fusion is not healing.  Those 
reports are not of record.  Thus, the reports should be 
obtained and incorporated into the claims file.  38 C.F.R. 
§ 3.159(c)(1) (2007).  It is noted that the last address of 
record is listed in a handwritten note received in December 
2005.

Additionally, because the veteran asserts that her condition 
has worsened since the last VA examination, which was 
conducted in January 2005, a contemporaneous VA examination 
is needed.  While the Board is not required to direct a new 
examination simply because of the passage of time, VA's 
General Counsel has indicated that a new examination is 
appropriate when the claimant asserts that the disability in 
question has undergone an increase in severity since the time 
of the last examination.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that her 
disability has worsened.  

Finally, the RO received physical therapy records in 
September 2004; however, those reports were not mentioned in 
the last supplemental statement of the case.  Thus, 
additional action in this regard is needed.  38 C.F.R. 
§ 19.37 (2007).

Accordingly, the case is REMANDED for the following action:

 1.  Contact the veteran and ask her to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom she has received treatment for 
her herniated disc since her military 
service, to include medical reports from 
Dr. R. Nartosky.  After securing the 
necessary authorizations for release of 
this information, obtain copies of all 
treatment records referred to by the 
veteran, not already of record and 
incorporate them into the claims file.  
See 38 C.F.R. § 3.159(c).    
 
2.  Afford the veteran a VA examination 
to determine the severity of her 
service-connected herniated disc of the 
cervical spine.  The claims folder and 
a copy of this remand should be made 
available to the examiner for review, 
and the examiner should note that such 
review was accomplished.  All indicated 
tests and studies should be 
accomplished; and all clinical findings 
reported in detail.  The examiner must 
describe all symptoms related to the 
service-connected cervical spine 
disability.

The examiner should provide full 
findings on the range of motion of the 
cervical spine, and comment on whether 
there is any cervical spine weakness, 
fatigability, incoordination, or flare-
ups.  If feasible, such findings must 
be portrayed in terms of degrees of 
additional loss of motion.  The 
examiner should also comment on the 
frequency of any incapacitating 
episodes.

The examiner should also identify any 
objective evidence of pain in the 
cervical spine and any functional loss 
associated with pain.  All examination 
findings, along with the complete 
rationale for each opinion expressed 
and conclusion reached, should be set 
forth in a typewritten report.

3.  Thereafter, readjudicate the issue on 
appeal based on a review of the entire 
evidentiary record.  If the desired 
benefit is not granted, a supplemental 
statement of the case which addresses all 
of the evidence obtained, included the 
reports received in September 2004 and 
reports received after the issuance of 
the supplemental statement of the case in 
November 2005 should be furnished to the 
veteran and her representative.  The case 
should then be returned to the Board, if 
otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of her claim.  38 C.F.R. § 3.655 (2007).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



